Case 8:19-cv-01294-PJM Document 14 Filed 11/05/19 Page 1 of 8

 
 

Rioat

IN THE UNITED STATES DIST
MARYLAND

FOR THE DISTRICT OFM

*
™ 1:57
DEBORAH EL-BEY, pro se, * 2019 NOV -S Al
*
€LERK’S £
Plaintiff, * AT
* mAs
V. * ~' Civil No. PJM 19-1294
*
PETER FRANCHOT, *
COMPTROLLER OF MARYLAND *
*
Defendant. *
MEMORANDUM OPINION

 

Pro se Plaintiff Deborah El-Bey (“El-Bey”), a citizen of Maryland, was previously licensed
to work as a dental hygienist by the Maryland State Board of Dental Examiners. ECF No. 1. In her
Complaint filed May 2, 2019 (ECF No. 1), El-Bey alleges that the Comptroller of Maryland
(“Comptroller”) unlawfully placed a lien on her state dental hygienist license. ECF No. 1. The lien
was placed after she failed to pay state income taxes for tax year 2012, did not make a timely
appeal of the assessment, and was unable to provide a justification to the state for her non-payment.
ECF No. 6-1. El-Bey asks the Court to remove the lien on her license and award her compensatory
damages and court fees. ECF No 1, p. 2.

Defendant, Peter Franchot, Comptroller of Maryland,' has moved to dismiss this
Complaint. ECF No. 6. Relying on Fed. R. Civ. P. 12(b)(1), the Comptroller argues that the Court
lacks subject matter jurisdiction because the case is barred by the Tax Injunction Act (“TIA”),

codified at 28 U.S.C. § 1341. ECF No. 6.

 

' The Comptroller of Maryland is a constitutional officer of the state charged with the general superintendence of its
fiscal affairs, including the prompt collection of all taxes and revenues. ECF No. 6-1, p. 3; see also Md. Const. art.
VI, §§ 1-2.
Case 8:19-cv-01294-PJM Document 14 Filed 11/05/19 Page 2 of 8

No hearing is necessary to resolve the Motion. See Local Rule 105.6. For the reasons that

follow, the Defendant’s Motion to Dismiss is GRANTED.
I. Factual and Procedural Background

On April 23, 2014, El-Bey was issued an assessment from the Maryland Comptroller for
failing to pay state income taxes for the year 2012. ECF No. 1-2. In the same issuance, she was
advised that her failure to appeal the decision within 30 days would “constitute a final and non-
appealable determination of liability.” Jd. El-Bey took no action, her original unpaid balance of
$9,679.90 accrued interest, and a penalty was added. ECF No. 6-1, p. 2, 19. On September 14,
2017, the Comptroller issued El-Bey a notice of lien of judgement for her unpaid income taxes for
the year 2012. /d. at 1. At the time the notice was issued, El-Bey owed $16,607. Id. at 2.

Only after receiving the notice, over three years after she was advised of the 30-day
deadline by which to submit an appeal, did El-Bey finally appeal the assessment, on November 6,
2017. ECF No. 1-2.

On December 12, 2017, the Comptroller responded by letter to El-Bey and explained that
her untimely appeal precluded her from receiving a hearing but that he could still “correct an
erroneous final assessment.” Jd. He, thus, requested that she provide “documentation supporting a
reduction in the assessment” by January 12, 2018, if, in fact, the assessment was erroneous. Id.

It appears that El-Bey did not respond to this request, and on February 13, 2018, the
Comptroller wrote again to El-Bey asking for “any Maryland statutory law that states [she is] not
required to file a state tax return.” Jd. The Comptroller reiterated that in the absence of any
documentation showing that her 2014 assessment had been erroneous, or that she was exempt from

taxation, her failure to make a timely appeal within 30 days of receipt of the assessment had barred

 

? On May 8, 2019, El-Bey was also issued Maryland income tax non-filer assessments for tax years 2013 and 2014
which, to date, have not been appealed. See ECF No. 6-1, p. 2.

2
Case 8:19-cv-01294-PJM Document 14 Filed 11/05/19 Page 3 of 8

her from receiving a hearing on the matter and that the assessment was “final” and “non-
appealable.” Jd.

On March 4, 2018, El-Bey responded, asserting that she was exempt from filing state
income taxes by Maryland Tax-General Code Ann. § 10-809.° ECF No. 1-3, p. 3. In support of her
assertion, El-Bey quoted the following statutory language: “If an individual is not required to file
an income tax return under § 10-805, § 10-806, or § 10-813 of this subtitle, the individual: (1) Is
not liable for income tax, and (2) May file an income tax withheld or estimated income tax paid or
a refund.” /d. El-Bey did not explain why the subsections cited apply to her and only stated that
“she was never liable nor obligated for income taxes since she has declared that she is not an
artificial or corporate person and thus, by legal definition and the Supreme Court, never could have

999

made an ‘“income’” (emphasis in original). /d. It is unclear whether the Comptroller replied to this
response, or, in the alternative, if it found a reply to this peculiar assertion was simply unwarranted.

On February 26, 2019, the Maryland State Board of Dental Examiners notified El-Bey that
her state dental hygienist license would not be renewed until the Board “receive[d] notice from
the. .. Comptroller that the State’s liability concerns ha[d] been addressed.” ECF No. 1-1.

On May 1, 2019, El-Bey filed her Complaint in this Court.4 ECF No. 1. She claims her
assessment was erroneous because she does “not have any liabilities with the Maryland
Comptroller.” /d. at 2. She further alleges that the State has taken her “private property,” and “for

many years. .. has unlawfully removed large quantities of funds from [her] daily wages.” Jd. El-

Bey demands that the Court remove the lien on her occupational license, and she seeks $2 million

 

> § 10-809 governs individuals who are not required to file tax returns.

+ El-Bey asserts that this Court has jurisdiction “by Federal Question and Diversity” and cites an inventive panoply of
legal rules and doctrines, including “Title 31 subsection 3124, Title 13, UCC 3-501, the Fourth and Fifth Amendments
of the Constitution.” ECF No. 1, p. 2. Equally curious and, likewise, flawed is her assertion that the Court has Diversity
jurisdiction over this dispute because she “is a Natural Divine Person [while] [t]he Defendant is a Corporate Entity.”
Id.
Case 8:19-cv-01294-PJM Document 14 Filed 11/05/19 Page 4 of 8

dollars in compensation, court fees, and a return of any overpayment of Maryland taxes. /d. at 2-
3.

On May 20, 2019, the Comptroller filed a Motion to Dismiss for lack of subject matter
jurisdiction, asserting that the suit is barred by the TIA and the Eleventh Amendment. ECF No. 6.
On June 28, 2019, El-Bey responded, claiming that the TIA does not apply and, alternatively, that
the Court has jurisdiction pursuant to 31 U.S.C. § 3124 (“Refund of Internal Revenue Collections”)
and the Fourth Amendment. ECF No. 9, p. 1. To date, the Comptroller has not filed a Reply.

Il. Standard of Review
a. Motion to Dismiss

“It is well established that before a federal court can decide the merits of a claim, the claim
must invoke the jurisdiction of the court.” Miller v. Brown, 462 F.3d 312, 316 (4th Cir. 2006).
“The requirement that jurisdiction be established as a threshold matter springs from the nature and
limits of the judicial power of the United States and is inflexible without exception.” Steel Co. v.
Citizens for a Better Env’t, 523 U.S. 83, 94-95 (1998) (citation omitted). If at any point “‘a federal
court concludes that it lacks subject matter jurisdiction, the court must dismiss the complaint in its
entirety.” Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006).

“A motion filed under Rule 12(b)(1) of the Federal Rules of Civil Procedure tests a court’s
subject matter jurisdiction to adjudicate a case.” FTC v. AmeriDebt, Inc., 343 F. Supp. 2d 451, 459
(D. Md. 2004) (citing U.S. v. Morton, 467 U.S. 822, 828 (1984)). “The plaintiff has the burden of
proving that subject matter jurisdiction exists.” Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th
Cir. 1999). When considering a 12(b)(1) challenge to subject matter jurisdiction, “the district court
is to regard the pleadings as mere evidence on the issue, and may consider evidence outside the

pleadings without converting the proceeding to one for summary judgment.” /d. (citation and
Case 8:19-cv-01294-PJM Document 14 Filed 11/05/19 Page 5 of 8

quotation marks omitted). While “a plaintiff proceeding pro se is entitled to a ‘less stringent
standard’ than is a lawyer, and the court must construe his claims liberally, no matter how
‘inartfully pleaded,’” Ross v. Fed. BATF, 807 F. Supp. 2d 362, 368 (D. Md. 2011) (citing Erickson
v. Pardus, 551 U.S. 89, 94 (2007)), a 12(b)(1) motion to dismiss is properly granted when “the
material jurisdictional facts are not in dispute and the moving party is entitled to prevail as a matter
of law.” Evans, 166 F.3d at 647 (citation and quotation marks omitted).
III. Analysis

The Comptroller challenges the Court’s subject matter jurisdiction over this case, arguing,
first, that the suit is barred by the TIA. ECF No. 6. In determining the TIA’s applicability, the
Court must first decide whether the charge at issue — in this case a state income tax — is, in fact, a
tax, and not a fee. It must then determine whether the state has provided El-Bey with sufficient
process to contest the state income tax assessment. As explained below, a state income tax most
certainly qualifies as a tax under the TIA, and El-Bey was afforded a proper process to contest her
assessment. Accordingly, the TIA controls, and the Court lacks subject matter jurisdiction over the
dispute.

a. The Tax Injunction Act

The TIA limits the subject matter jurisdiction of federal courts. It provides that “[t]he
district court shall not enjoin, suspend or restrain the assessment, levy, or collection of any tax
under State law where a plain, speedy, and efficient remedy may be had in the courts of such
State.” 28 U.S.C. § 1341. If a taxpayer who wishes to contest an assessment “follows the proper
channels [and] can receive adequate judicial review under state law,” the remedy is considered

‘plain, speedy and efficient.’ Collins Holding Corp. v. Jasper Cty. S.C., 123 F.3d 797, 800 (4th
Case 8:19-cv-01294-PJM Document 14 Filed 11/05/19 Page 6 of 8

Cir. 1997). “This statutory provision is a jurisdictional bar that is not subject to waiver.”° Folio v.
City of Clarksburg, W.Va., 134 F.3d 1211, 1214 (4th Cir. 1988). Furthermore, the TIA bars
declaratory judgment and injunctive relief, along with refund litigation. Lawyer v. Hilton Head
Public Service. Dist. No. 1, 220 F.3d 298, 301-02 (4th Cir. 2000) (citing California v. Grace
Brethren Church, 457 U.S. 393, 408-11 (1982)).
b. State Income Taxes are ‘Taxes’ for Purposes of the TIA

The Comptroller asserts that “[t]he taxes El-Bey seeks to enjoin, suspend or restrain are
unquestionably state taxes.” ECF No. 6-1, p. 6. The Court agrees. The assessment that El-Bey
refused to pay is a state tax: It is imposed by the Comptroller of Maryland, a constitutional officer
of the state, and upon the income of all state residents. Furthermore, the revenue generated by state

666

income taxes is for the general benefit of the citizens of Maryland. Indeed, it is a “classic tax’. . .
imposed by the legislature upon a large segment of society and is spent to benefit the community
at large.” Valero Terrestrial Corp. v. Caffrey, 205 F.3d 130, 134 (4th Cir. 2000); see also Collins
Holding Corp., 123 F.3d at 799 n.2 (“It has long been established. . .that the Tax Injunction Act

applies to. . .state taxes”).

c. Maryland’s Procedural Requirements for Contesting a Tax Meet the ‘Plain, Speedy, and
Efficient’ Standard Set Forth in the TIA.

In her Complaint and her Opposition to Comptroller’s Motion to Dismiss, El-Bey does not
challenge the adequacy of the process for contesting a tax assessment in Maryland. Rather, she

argues that “the Tax Injunction Act does not apply” to her. ECF No. 9, p. 2. For the following

 

° Indeed, “[t]his broad restriction on federal court jurisdiction over state and local tax matters reflects the importance
of the taxing power to the operation of state governments as well as the desire of the Congress to restrain federal courts
from unduly interfering with state revenue collection.” Collins Holding Corp. v. Jasper County, South Carolina, 123
F.3d 797, 799 (4th Cir. 1997).
Case 8:19-cv-01294-PJM Document 14 Filed 11/05/19 Page 7 of 8

reasons, the Court disagrees with El-Bey: As discussed above, the TIA applies, and its procedure
is sufficient.

Maryland law establishes a procedure available to all individuals who wish to contest an
income tax assessment. See Md. Code, Tax-Gen § 13-508. If, within 30 days after receiving an
assessment, the person against whom the assessment is made submits “an application for revision,”

39 66

the Comptroller is required to “hold an informal hearing,” “act on the application for revision,”
and issue a “notice of final determination.” Jd. The Fourth Circuit has recognized these procedures
as “plain, speedy, and efficient” for taxpayers wishing to contest assessments. See, e.g., Strescon
Industries, Inc. v. Cohen, 664 F.2d 929, 932 (4th Cir. 1981) (Maryland affords appellants “a full
and fair opportunity to challenge. . . respective tax levies”); Mayor of Baltimore v. Vonage Am.
Inc., 544 F.Supp. 2d, 458, 464-65 (D. Md. 2008) (“Maryland courts provide a ‘plain, speedy, and
efficient’ remedy for a taxpayer challenging [a tax] because ‘the available state court remedies
meet certain procedural criteria’”’) (internal citation omitted); Gray v. Owens, 413 F. Supp. 2d 573,
581 (D. Md. 2006) (Maryland’s “state law remedy. . . provides judicial review and therefore
satisfies the procedural criteria required by the ‘plain, speedy and efficient’ provision of the Tax
Injunction Act’).

Not only do Maryland’s procedures meet the requirements of the TIA, these procedures
were followed as they pertain to El-Bey. She was promptly notified of the procedure that granted
her 30 days after receipt of her assessment to file an appeal, but she waited over three years to take
any action. By then, her appeal was untimely, her assessment had accrued interest and was fined a
penalty, and ultimately, a lien was placed on her occupational license. El-Bey has failed to show,

or even argue, that Maryland’s procedural requirements for contesting an assessment are not

“plain, speedy, and efficient.” Though she is now inconvenienced by this outcome, she was granted
Case 8:19-cv-01294-PJM Document 14 Filed 11/05/19 Page 8 of 8

a fair opportunity to appeal her assessment, and this Court has no authority to intervene in the
state’s effort to collect outstanding tax assessments.°

IV. CONCLUSION
For the foregoing reasons, Defendant’s Motion to Dismiss (ECF No. 6) is GRANTED.

Plaintiff's suit will be DISMISSED WITH PREJUDICE.

|
( ~~ =

A separate Order will ISSUE.

 

/s/
PETER J. MESSITTE
UNITED STATES DISTRICT JUDGE
November 4, 2019 é

 

6 Moreover, among her demands, El-Bey seeks court fees and removal of the lien on her license, remedies explicitly
barred by the TIA. As the Court concludes the suit is barred by the TIA, it need not discuss the Defendant’s Eleventh
Amendment argument or the Plaintiff’s assertion that this Court has subject matter jurisdiction based on 31 U.S.C. §
3124 and the Fourth Amendment.
